Hall, Presiding Judge.
In an action on open account for printing services and materials, the defendant appeals from the judgment. The trial judge sat without a jury. By defendant’s own admission, the amount sued for was due and undisputed. The issue is: who owed the money?
Defendant is an advertising agency. By custom of the trade, it places printing orders on behalf of its clients for which it is directly billed by the printers. In turn, it pays the printers and collects from its clients the amount expended (and perhaps an additional mark-up for its services; defendant did not dispute testimony to this effect).
Argued January 7, 1972
Decided January 18, 1972.
M. K. Pentecost, Jr., for appellant.
Edward J. Henning, for appellee.
Despite copious argument and citation of the law of agency, the issue here is factual: Did the plaintiff-printer look upon the defendant as his customer (they had done business for five years as outlined above) or as merely the agent of the defendant’s various clients; i.e., to whom was the credit extended? There was sufficient evidence that plaintiff looked to the defendant for payment to authorize the trial court’s judgment.

Judgment affirmed.


Panned and Quillian, JJ., concur.